Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This action is in reply to the application filed on 01/28/2021.  
In a preliminary amendments, claims 1-6 and 9-25 were cancelled.  
Claims 7-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 7-8 are drawn to a method for individual psychological diagnosis, which is within the four statutory categories (i.e. process).   As per claim 7, the limitations include a method for individual psychological diagnosis comprising the step of a healer using a series of aromatic substances arranged as a traditional tarot archetype series to enable the healer to carry out a psychological diagnosis of a person, where each aroma-archetype match belongs to one group of 8 aroma-archetype matches, where each group of 8 is a domain so that: one domain group and its 8 aroma-archetype matches is diagnostic of mental wellness of the person as determined by the healer; one domain group and its 8 archetype-aroma matches is diagnostic of emotional wellness of the person as determined by the healer; and one domain group and its 8 aroma-archetype matches is diagnostic of spiritual wellness of the person as determined by the healer, so that each of the 24 diagnoses is a distinct standardized set of worded statements that describe to the healer a unique psychological state of mind of the person to provide a diagnostic statement about the person, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity by managing personal behavior or interactions between people including following rules or instructions.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user. For example, the steps could be performed manually by a person, as the various method steps are determined by the healer (a person).  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than a box for retaining a plurality of aromatic substances contained in closed containers each labeled with a different tarot archetype.  Additionally, while the claim does not recite any additional elements, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Dependent claim 8 add additional limitations, for example wherein each aromatic substance is correlated to a tarot archetype and each archetype has a unique correlated psychological wellness statement so that a set of 24 aromas of the series is a standardized set of 24 archetypes that each correlate with one standardized diagnostic statement to total 24 archetype diagnostic statements.  These limitations only serve to further limit or specify the limitations of the independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 7.
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims and thus do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, claims 7-8 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7, lines 4-6, recites “where each group of 8 is a domain so that: one domain group and its 8 aroma-archetype matches is diagnostic of mental wellness of the person as determined by the healer”.  It is unclear how determination is performed by the healer.  Does the healer use a specific algorithm or sequence of steps, to make the determination?  Claim 7 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, namely claims 8, fail to remedy these deficiencies, and are therefore rejected for at least the same rationale above, and incorporated herein.
Claim 7, lines 6-7, recites “one domain group and its 8 archetype-aroma matches is diagnostic of emotional wellness of the person as determined by the healer”.  It is unclear how determination is performed by the healer.  Does the healer use a specific algorithm or sequence of steps, to make the determination?  Claim 7 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, namely claims 8, fail to remedy these deficiencies, and are therefore rejected for at least the same rationale above, and incorporated herein.
Claim 7, lines 7-9, recites “one domain group and its 8 aroma-archetype matches is diagnostic of spiritual wellness of the person as determined by the healer”.  It is unclear how determination is performed by the healer.  Does the healer use a specific algorithm or sequence of steps, to make the determination?  Claim 7 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, namely claims 8, fail to remedy these deficiencies, and are therefore rejected for at least the same rationale above, and incorporated herein.

The prior art made of record are considered pertinent to applicant's disclosure:
Avivi-Meirson, US Patent Application Publication US 2005/0008996 A1
D’Zmura, US Patent Application Publication US 2005/0112529 A1
Keahey, US Patent Application Publication US 2007/0252812 A1




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOY CHNG/
Primary Examiner, Art Unit 3686